Citation Nr: 1242469	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-13 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration


THE ISSUE

Basic eligibility for a Government-furnished headstone or marker.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946 and died in February 1976.  The appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (BVA or Board) from a September 2009 determination by VA's National Cemetery Administration's Memorial Programs Service.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1976.

2.  The Veteran was buried at a private cemetery that is marked with a privately purchased marker.


CONCLUSION OF LAW

The criteria for basic eligibility for a Government-furnished headstone or marker have not been met.  38 U.S.C.A. §§ 2306, 5107(b) (West 2002); 38 C.F.R. § 38.631 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran served on active duty from July 1942 to January 1946.  The Veteran died on February [redacted], 1976.  The appellant is the Veteran's son and seeks a VA-furnished Bronze Niche Marker for his father's private cemetery resting place.  The Veteran's grave is currently marked with a privately purchased marker.

The criteria for graves marked with a private headstone or marker, as found at 38 C.F.R. § 38.631 (see also 38 U.S.C.A. § 2306(d) and 38 U.S.C.A. § 2306 note), are as follows:

(a) VA will furnish an appropriate Government headstone or marker for the grave of a decedent described in paragraph (b) of this section, but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.

(b) The decedent referred to in paragraph (a) of this section is one who:

(1) Died on or after November 1, 1990; 

(2) Is buried in a private cemetery; and 

(3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. 2402(4), (5), or (6). 

It is undisputed that the Veteran in this case was eligible for burial in a national cemetery and was buried in a private cemetery.  However, the Veteran in this case died in February 1976.  As such, the Veteran did not die on or after November 1, 1990, and the criteria for a VA-furnished marker have not been met.

Eligibility for a VA-furnished headstone or marker is determined based on statutory requirements, and the Veteran's circumstances in this case did not meet those statutory requirements.  While sympathetic to the appellant's efforts to honor his father's service, the Board has no legal authority to grant entitlement to such benefits.  See 38 U.S.C.A. § 7014.  The law is unequivocal in this matter, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


